Citation Nr: 1028118	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

2. Entitlement to specially adapted housing assistance.

3. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1970 to April 1977, and had subsequent service with the 
Texas National Guard.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment only, ankylosis of one or both knees or one or 
both hips.  38 C.F.R. § 3.808.

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss, or loss of use, of both lower extremities such 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; or, (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Eligibility for assistance in acquiring a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) may be granted if a veteran is 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. 
§ 3.350(a)(2), which constitute loss of use of a foot, include 
extremely unfavorable complete ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of the 
lower extremity of 3 1/2 inches or more, or complete paralysis of 
the external popliteal nerve (common peroneal) nerve and 
consequent footdrop.

The Veteran has established service-connection for: diabetes 
mellitus, Type II (DMII), rated 20 percent; coronary artery 
disease status post myocardial infarction associated with DMII, 
rated 100 percent; diabetic nephropathy with hypertension 
associated with DMII, rated 80 percent; history of status post 
stroke with right hemiparesis and aphasia associated with DMII, 
rated 10 percent; non-proliferative diabetic retinopathy 
associated with DMII, rated 10 percent; right lower extremity 
peripheral neuropathy status post stroke associated with DMII, 
rated 10 percent; left lower extremity peripheral neuropathy 
status post stroke associated with DMII, rated 10 percent; 
hypothyroidism associated with DMII, rated 10 percent; and 
erectile dysfunction associated with DMII, rated 0 percent.  He 
has also been awarded a total disability rating based on 
individual unemployability (TDIU), and special compensation (SMC) 
for the loss of use of a creative organ and based on having a 
single service-connected disability rated 100 percent with 
additional service-connected disabilities independently rated 60 
percent.

The Veteran alleges that because of his aforementioned service-
connected disabilities, and specifically his coronary artery 
disease status post myocardial infarction, stroke and renal 
problems, he needs an automobile and specially adapted housing or 
a special home adaptation grant that can accommodate his 
disabilities.  See February 2007 notice of disagreement.  In 
support of these claims, the Veteran has submitted an August 2009 
statement from his private physician, Dr. A.N.  She noted that 
the Veteran has a history of coronary artery disease, congestive 
heart failure, hypertension, hyperlipoproteinemia, chronic kidney 
disease, and history of stroke, and that his symptoms, complaints 
and functional impairment include bilateral knee pain, lower 
extremity weakness, and dysarthria, and opined that because of 
his severe stroke, moderate hypertension, and moderate renal 
failure, the Veteran requires the aid or attendance of someone 
else in ordinary activities of daily living and is housebound.  
She specifically indicated that the Veteran was bedridden, had 
complete loss of anal and bladder sphincters control, and could 
not walk, get around, dress himself, attend to the needs of 
nature, wash himself, keep himself clean, or physically protect 
himself from the hazards of daily life without help.  She also 
noted that the Veteran had a walker, wheelchair, and scooter at 
home.  The Veteran also states that due to the loss of use of his 
lower extremities, he requires the use of scooters and 
wheelchairs.  See December 2008 VA Form 9, substantive appeal.

The Veteran was afforded a VA examination in these matters in 
October 2009.  After a review of the Veteran's claims file and a 
physical examination of the Veteran, the examiner opined that the 
Veteran's loss of use of one or both lower extremities was "most 
likely caused by or a result of see [history] in neuro 
miscellaneous."  Such an opinion does not identify clearly 
whether the Veteran has a loss of use of one or both lower 
extremities and, if so, whether such is related to any of his 
service-connected disabilities.  Notably, there is no "neuro 
miscellaneous" section in the October 2009 VA examination 
report.  The examiner's opinion statement is unclear and requires 
clarification; therefore, another medical opinion is needed in 
this case.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(when VA undertakes to provide an examination, it must provide an 
adequate one).

Accordingly, the case is REMANDED for the following:

1. 	The RO should forward the Veteran's 
claims file (to include this remand, and with 
specific attention invited to the August 2009 
statement from Dr. A.N. and the Veteran's lay 
statements) to the October 2009 VA 
examiner/opinion provider for review and an 
addendum opinion that clarifies his earlier 
statements, and responds to the following 
questions:

Have any of the Veteran's service-connected 
disabilities resulted in (i) blindness in 
both eyes, (ii) the loss of use [see 
definition above] of one or both lower 
extremities, or (iii) ankylosis of either 
knee.  If loss of use of one or both lower 
extremities is found, please comment on the 
extent to which assistive devices are 
required.  If the Veteran has loss of use of 
an extremity, but on account of nonservice-
connected disability only, state so for the 
record (with explanation).

If the October 2009 examiner/opinion provider 
is unavailable or unable to offer the opinion 
sought, the Veteran's claims file should be 
forwarded to another appropriate healthcare 
professional for review and the opinion 
sought.  
The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If the examiner is unable to render 
any opinion requested, it should be so stated 
for the record, along with an explanation of 
the reason why such opinion is not possible.

2. 	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


